ON SUGGESTION OF ERROR.
The appellant and the appellees both suggest that we erred in the decision hereinbefore rendered by us. The appellees' complaint is that we reversed the decree of the court below insofar as it apportioned the court costs. This disposition by us of the case we think was correct and the appellees' suggestion of error is, therefore, overruled.
The appellant's bill of complaint prayed that he be awarded not only compensation for the improvements put by him on the land described therein, but also that he be awarded a lien on the land to secure the payment of the compensation awarded him. The court below awarded this compensation but did not award the lien prayed for, the decree being silent as to that. The appellant suggests we should have either awarded him such a lien here or remanded the case to the court below for that purpose. On the evidence contained in this record such a lien should have been awarded the appellant and the case will be remanded to the court below for that purpose.
So ordered.